EXHIBIT 10.5

GUARANTY OF PAYMENT
(Subsidiary)

This GUARANTY OF PAYMENT (as the same may from time to time be amended, restated
or otherwise modified, this "Agreement") is made as of the 22nd day of
September, 2015 by:

(a) each Domestic Subsidiary (as defined in the Credit Agreement, as hereinafter
defined) that is listed on Exhibit A hereto, and any other Domestic Subsidiary
that hereafter becomes a party hereto (each such Domestic Subsidiary,
collectively, the "Guarantors" and, individually, each a "Guarantor"), jointly
and severally, in favor of;

(b) KEYBANK NATIONAL ASSOCIATION, a national banking association ("Lender").

1. Recitals.

S&W Seed Company, a Nevada corporation (together with its successors and
assigns, "Borrower"), is entering into that certain Credit and Security
Agreement, dated as of September 22, 2015, with Lender (as the same may from
time to time be amended, restated or otherwise modified, the "Credit
Agreement"). Each Guarantor desires that Lender grant to Borrower the financial
accommodations as described in the Credit Agreement. Except as specifically
defined herein, capitalized terms used herein that are defined in the Credit
Agreement shall have their respective meanings ascribed to them in the Credit
Agreement.

Each Guarantor, a direct or indirect subsidiary of Borrower whose financing is
provided by the Loans and Letters of Credit, deems it to be in the direct
pecuniary and business interests of such Guarantor that Borrower obtain from
Lender the Commitment, and the Loans and Letters of Credit provided for in the
Credit Agreement.

Each Guarantor understands that Lender is willing to enter into the Credit
Agreement and grant the financial accommodations provided for in the Credit
Agreement only upon certain terms and conditions, one of which is that the
Guarantors jointly and severally guarantee the payment of the Obligations, as
hereinafter defined, and this Agreement is being executed and delivered in
consideration of Lender entering into the Credit Agreement and each financial
accommodation granted to Borrower by Lender and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged.

2. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

"Collateral" means, collectively, all property, if any, securing the Obligations
or any part thereof at the time in question.

--------------------------------------------------------------------------------



"Guaranty of Payment Joinder" means a Guaranty of Payment Joinder, substantially
in the form of the attached Exhibit B, prepared by Lender and executed and
delivered to Lender by a Domestic Subsidiary for the purpose of adding an
additional Guarantor as a party to this Agreement.

"Obligations" means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by Borrower to Lender (or an affiliate of
Lender) pursuant to the Credit Agreement and the other Loan Documents, and
includes the principal of and interest on all Loans, and all obligations of
Borrower or any other Credit Party pursuant to Letters of Credit; (b) each
renewal, extension, consolidation or refinancing of any of the foregoing, in
whole or in part; (c) the commitment and other fees, and any prepayment fees
payable pursuant to the Credit Agreement or any other Loan Document; (d) all
obligations and liabilities of any Company now existing or hereafter incurred
under, arising out of, or in connection with any Hedge Agreement with Lender (or
an affiliate of Lender); (e) every other liability, now or hereafter owing to
Lender or any affiliate of Lender by any Company, and includes, without
limitation, every liability, whether owing by only Borrower or by Borrower with
one or more others in several, joint or joint and several capacity, whether
owing absolutely or contingently, whether created by note, overdraft, guaranty
of payment or other contract or by quasi-contract, tort, statute or other
operation of law, whether incurred directly to Lender (or such affiliate) or
acquired by Lender (or such affiliate) by purchase, pledge or otherwise and
whether participated to or from Lender (or such affiliate) in whole or in part;
and (f) all Related Expenses; provided that Obligations of a Credit Party shall
not include Excluded Swap Obligations owing from such Credit Party.

"Obligor" means any Person that, or any of whose property, is or shall be
obligated on the Obligations or any part thereof in any manner and includes,
without limiting the generality of the foregoing, Borrower, any Guarantor or any
Guarantor of Payment, and any other co-maker, endorser, guarantor of payment,
subordinating creditor, assignor, grantor of a security interest, pledgor,
mortgagor or any hypothecator of property, if any.

3. Guaranty of the Obligations. The Guarantors hereby absolutely and
unconditionally, jointly and severally, guarantee (as a guaranty of payment and
not merely a guaranty of collection) the prompt payment in full of all of the
Obligations as and when the respective parts thereof become due and payable. If
the Obligations, or any part thereof, shall not be paid in full when due and
payable, Lender shall have the right to proceed directly against the Guarantors,
or any one or more of them, under this Agreement to collect the payment in full
of the Obligations, regardless of whether or not Lender, shall have theretofore
proceeded or shall then be proceeding against Borrower or any other Obligor or
Collateral, if any, or any of the foregoing, it being understood that Lender, in
its sole discretion, may proceed against any Obligor and any Collateral, and may
exercise each right, power or privilege that Lender may then have, either
simultaneously or separately, and, in any event, at such time or times and as
often and in such order as Lender, in its sole discretion, may from time to time
deem expedient to collect the payment in full of the Obligations. The Guarantors
agree that all payments made by any Guarantor under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of any
Taxes or Other Taxes, in accordance with Section 3.2 of the Credit Agreement.

2

--------------------------------------------------------------------------------



4. Payments Conditional. Whenever Lender shall credit any payment to the
Obligations or any part thereof, whatever the source or form of payment, the
credit shall be conditional as to the Guarantors unless and until such payment
shall be final and valid as to all the world. Without limiting the generality of
the foregoing, the Guarantors agree that, if any check or other instrument so
applied shall be dishonored by the drawer or any party thereto, or if any
proceeds of Collateral or payment so applied shall thereafter be recovered by
any trustee in bankruptcy or any other Person, each Lender, in each case, may
reverse any entry relating thereto on its books and the Guarantors shall remain
liable therefor, even if Lender may no longer have in its possession any
instrument evidencing the Obligations to which the payment in question was
applied.

5. Guarantors' Obligations Absolute and Unconditional. Regardless of the
duration of time, regardless of whether Borrower may from time to time cease to
be indebted to Lender, and irrespective of any act, omission or course of
dealing whatsoever on the part of Lender, each Guarantor's liabilities and other
obligations under this Agreement shall remain in full effect until the payment
in full of the Obligations. Without limiting the generality of the foregoing:

5.1. Lender Has No Duty to the Guarantors to Make Advances or Follow Application
of Proceeds. Without limiting the obligations of Lender under the Credit
Agreement, Lender shall not at any time be under any duty to any Guarantor to
grant any financial accommodation to Borrower, irrespective of any duty or
commitment, if any, of Lender to Borrower, or to follow or direct the
application of the proceeds of any such financial accommodation;

5.2. Guarantors' Waiver of Notice, Presentment. Each Guarantor waives (a) notice
of the granting of any Loan to Borrower, the issuance of any Letter of Credit or
the incurring of any other Indebtedness by Borrower or the terms and conditions
thereof, (b) presentment, demand for payment and notice of dishonor of the
Obligations or any part thereof, or any other Indebtedness incurred by Borrower
to Lender, (c) notice of any indulgence granted to any Obligor, and (d) any
other notice to which the Guarantors might, but for this waiver, be entitled;

5.3. Lender's Rights Not Prejudiced by Action or Omission. Lender, in its sole
discretion, may, pursuant to the Credit Agreement, without any prejudice to its
rights under this Agreement, at any time or times, without notice to or the
consent of any Guarantor, (a) grant Borrower whatever financial accommodations
that Lender may from time to time deem advisable, even if Borrower might be in
default in any respect and even if those financial accommodations might not
constitute Indebtedness the payment of which is guaranteed hereunder, (b) assent
to any renewal, extension, consolidation or refinancing of the Obligations, or
any part thereof, (c) forbear from demanding security, if Lender shall have the
right to do so, (d) release any Obligor or Collateral or assent to any exchange
of Collateral, if any, irrespective of the consideration, if any, received
therefor, (e) grant any waiver or consent or forbear from exercising any right,
power or privilege that Lender may have or acquire, (f) assent to any amendment,
deletion, addition, supplement or other modification in, to or of any writing
evidencing or securing any of the Obligations or pursuant to which any of the
Obligations are created, (g) grant any other indulgence to any Obligor, (h)
accept any Collateral for, or any other Obligor upon, the Obligations or any
part thereof, and (i) fail, neglect or omit in any way to realize upon any
Collateral, to perfect any security interest with respect to Collateral, or to
protect the Obligations or any part thereof or any Collateral therefor;

3

--------------------------------------------------------------------------------



5.4. Liabilities Survive the Dissolution of Any Guarantor. Each Guarantor's
liabilities and other obligations under this Agreement shall survive any
dissolution of any Guarantor; and

5.5. Liabilities Absolute and Unconditional. Each Guarantor's liabilities and
other obligations under this Agreement shall be absolute and unconditional
irrespective of any lack of validity or enforceability of the Credit Agreement,
any Note, any Loan Document or any other agreement, instrument or document
evidencing the Loans or Letters of Credit or related thereto, the existence of
any claim, set-off or other rights that any Guarantor may have against Borrower
or any other Person, or any other defense available to any Guarantor in respect
of this Agreement (other than the payment in full of the Obligations).

6. Guarantors' Obligations Independent. The obligations of each Guarantor
hereunder are as set forth in this Agreement and are independent of the
obligation of any other Guarantor or any other Obligor, and a separate action or
actions may be brought and prosecuted against any Guarantor whether or not any
action is brought against any other Guarantor or any other Obligor and whether
or not any other Guarantor or any other Obligor is joined in any such action.

7. Credit Agreement Covenants. All covenants contained in Article V of the
Credit Agreement are incorporated herein by reference and each Guarantor shall
be bound hereunder by the covenants applicable to such Guarantor with the same
force and effect as if such covenants and agreements, as amended from time to
time in accordance with the Credit Agreement, were written herein.

8. Representations and Warranties. All representations and warranties made by
Borrower with respect to each Guarantor and contained in the Credit Agreement
are incorporated herein by reference and each Guarantor hereby makes such
continuing representations and warranties on its own behalf. Each Guarantor
further represents and warrants to Lender that (a) such Guarantor is duly
organized or formed, as applicable, and in good standing or full force and
effect (as appropriate) under the laws of the state of its incorporation or
formation, as applicable (as referenced on Exhibit A hereto), and is qualified
to do business in each state where a failure to so qualify would have a material
adverse effect on Guarantor; (b) such Guarantor has the legal power and right to
execute and deliver this Agreement and to perform and observe the provisions
hereof; (c) the officers or authorized representatives, as applicable, executing
and delivering this Agreement on behalf of such Guarantor have been duly
authorized to do so, and this Agreement, when executed, is legal and binding
upon such Guarantor in every respect; (d) except for matters described or
referenced in the Credit Agreement or any schedule thereto, no litigation or
proceeding is pending or threatened against any Guarantor before any court or
any administrative agency that is reasonably expected to have a material adverse
effect on such Guarantor; (e) such Guarantor has received consideration that is
the reasonably equivalent value of the obligations and liabilities that such
Guarantor has incurred to Lender; (f) no Guarantor is insolvent, as defined in
any applicable state or federal statute, nor will any Guarantor be rendered
insolvent by the execution and delivery of this Agreement to Lender; (g) no
Guarantor is engaged or about to engage in any business or transaction for which
the assets retained by such Guarantor are or will be an unreasonably small
amount of capital, taking into consideration the obligations to Lender incurred
hereunder; and (h) such Guarantor does not intend to, nor does such Guarantor
believe that such Guarantor will, incur debts beyond such Guarantor's ability to
pay such debts as they mature.

4

--------------------------------------------------------------------------------



9. Events of Default. Without limiting the generality of any of the other
provisions hereof, each Guarantor specifically agrees that upon the occurrence
of an Event of Default, Lender, in its sole discretion (but subject to the terms
of the Credit Agreement), may declare the unpaid principal balance of and
accrued interest on the Obligations to be forthwith due and payable in full
without notice. Upon the occurrence of certain Events of Default, the unpaid
principal balance of and accrued interest on the Obligations will become due and
payable without any action by Lender. Upon the occurrence of any of the events
enumerated in the immediately preceding sentences, the Guarantors shall, upon
demand of Lender, whenever made, pay to Lender, an amount equal to the then
unpaid principal balance of and accrued interest on the Obligations (provided
that no such demand shall be required in the event of an insolvency of one or
more Guarantors).

10. Waiver of the Guarantors' Rights Against Borrower and Collateral. To the
extent permitted by law, each Guarantor hereby waives any claim or other right
that such Guarantor might now have or hereafter acquire against Borrower or any
other Obligor that arises from the existence or performance of such Guarantor's
liabilities or other obligations under this Agreement, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution,
indemnification, and any right to participate in any claim or remedy of Lender
against Borrower or any Collateral that Lender now has or hereafter acquires,
whether or not such claim, remedy or right arises in equity, or under contract,
statute or common law, until such time as the Commitment has been terminated and
the Obligations have been repaid in full.

11. Contribution Among the Guarantors. The Guarantors hereby agree as among
themselves that, in connection with the payments made hereunder, each Guarantor
shall have a right of contribution from each other Guarantor in accordance with
applicable law. Such contribution rights shall be waived until such time as the
Obligations have been irrevocably paid in full, and no Guarantor shall exercise
any such contribution rights until the Obligations have been irrevocably paid in
full.

12. Full Recourse Obligations; Effect of Fraudulent Transfer Laws. It is the
desire and intent of each Guarantor and Lender that this Agreement shall be
enforced as a full recourse obligation of such Guarantor to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If and to the extent that the obligations of any
Guarantor under this Agreement would, in the absence of this sentence, be
adjudicated to be invalid or unenforceable because of any applicable state or
federal law relating to fraudulent conveyances or transfers, then the amount of
such Guarantor's liability hereunder in respect of the Obligations shall be
deemed to be reduced ab initio to that maximum amount that would be permitted
without causing the obligations of such Guarantor hereunder to be so
invalidated.

5

--------------------------------------------------------------------------------





13. Subordination by Each Guarantor of Indebtedness owed to Such Guarantor from
Borrower. Each Guarantor agrees that the Obligations, whether now existing or
hereafter created, shall be superior to any claim that such Guarantor may now
have or hereafter acquire against Borrower, whether or not Borrower becomes
insolvent. Each Guarantor hereby expressly subordinates any claim such Guarantor
may have against Borrower, upon any account whatsoever, to any claim that Lender
may now or hereafter have against Borrower pursuant to the Credit Agreement and
the other Loan Documents. In the event of insolvency and consequent liquidation
of the assets of Borrower, through bankruptcy, by an assignment for the benefit
of creditors, by voluntary liquidation, or otherwise, the assets of Borrower
applicable to the payment of the claims of Lender, and any Guarantor shall be
paid to Lender, and shall be applied by Lender to the payment of the Obligations
in accordance with the Credit Agreement. Each Guarantor does hereby assign to
Lender, all claims that such Guarantor may have or acquire against Borrower or
against any assignee or trustee in bankruptcy of Borrower; provided that such
assignment shall be effective only for the purpose of assuring to Lender full
payment in legal tender of the Obligations. If Lender so requests, any notes or
credit agreements now or hereafter evidencing any indebtedness or obligations of
Borrower to any Guarantor shall be marked with a legend that the same are
subject to this Agreement and shall be delivered to Lender. Each Guarantor
agrees, and Lender is hereby authorized, in the name of such Guarantor, from
time to time to execute documents and to take such other actions as Lender deems
necessary or appropriate to preserve and enforce Lender's rights under this
Agreement.

14. Guarantors Familiar with Borrower's Affairs and the Loan Documents. Each
Guarantor confirms that an executed (or conformed) copy of each of the Loan
Documents has been made available to its principal executive officers, that such
officers are familiar with the contents thereof and of this Agreement, and that
it has executed and delivered this Agreement after reviewing the terms and
conditions of this Agreement, the Credit Agreement and the other Loan Documents,
and such other information as it has deemed appropriate in order to make its own
credit analysis and decision to execute and deliver this Agreement. Each
Guarantor confirms that it has made its own independent investigation with
respect to the creditworthiness of Borrower and its other Subsidiaries, and is
not executing and delivering this Agreement in reliance on any representation or
warranty by Lender, or any other Person acting on behalf of Lender, as to such
creditworthiness. Each Guarantor expressly assumes all responsibilities to
remain informed of the financial condition of Borrower and its other
Subsidiaries, and any circumstances affecting (a) the ability of Borrower and
the other Credit Parties to perform their respective obligations under the
Credit Agreement and the other Loan Documents to which they are parties, or (b)
any collateral securing, or any other guaranty for, all or any part of the
payment and performance obligations of Borrower and the other Credit Parties;
and each Guarantor further agrees that Lender shall have no duty to advise any
Guarantor of information known to them regarding such circumstances, or the
risks such Guarantor undertakes in this Agreement.

15. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Obligations is stayed, upon the insolvency, bankruptcy or
reorganization of Borrower or any other Person, or otherwise, the Obligations
shall nonetheless be payable by the Guarantors immediately upon demand by
Lender.

6

--------------------------------------------------------------------------------



16. Notice. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to a Guarantor, mailed or delivered to it,
addressed to it at the address specified on the signature page of this
Agreement, if to Lender, mailed or delivered to it, addressed to the address of
Lender specified on the signature pages of the Credit Agreement, or, as to each
party, at such other address as shall be designated by such party in a written
notice to each of the other parties. All notices, statements, requests, demands
and other communications provided for hereunder shall be deemed to be given or
made when delivered (if received during normal business hours on a Business Day
otherwise the following Business Day), or two Business Days after being
deposited in the mails with postage prepaid by registered or certified mail,
addressed as aforesaid, or sent by facsimile or electronic communication, in
each case of facsimile or electronic communication with telephonic confirmation
of receipt. All notices pursuant to any of the provisions hereof shall not be
effective until received.

17. No Waiver or Course of Dealing. No course of dealing between any Guarantor
and Lender, nor any failure to exercise, nor any delay in exercising, on the
part of Lender, any right, power or privilege hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

18. Remedies Cumulative. Each right, power or privilege specified or referred to
in this Agreement is in addition to any other rights, powers and privileges that
Lender may have or acquire by operation of law, by other contract or otherwise.
Each right, power or privilege may be exercised by Lender either independently
or concurrently with other rights, powers and privileges and as often and in
such order as Lender may deem expedient. All of the rights and remedies of
Lender with respect to the Collateral, if any, whether established hereby or by
the Loan Documents, or by any other agreements or by law shall be cumulative and
may be executed singularly or concurrently.

19. Severability. The provisions of this Agreement are severable, and, if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

20. Modifications. This Agreement may be amended or modified only by a writing
signed by Guarantors and Lender. No waiver or consent granted by Lender in
respect of this Agreement shall be binding upon Lender unless specifically
granted in writing, which writing shall be strictly construed.

21. Successors and Assigns. This Agreement shall bind each Guarantor and its
successors and assigns and shall inure to the benefit of Lender and its
respective successors and permitted assigns, including (without limitation) each
holder of any Note evidencing any of the Obligations.

22. Entire Agreement. This Agreement constitutes a final written expression of
all of the terms of this Agreement, is a complete and exclusive statement of
those terms and supersedes all oral representations, negotiations and prior
writings, if any, with respect to the subject matter hereof.

7

--------------------------------------------------------------------------------



23. Relationship of Parties; Setoffs. The relationship between each Guarantor
and Lender with respect to this Agreement is and shall be solely that of debtor
and creditors, respectively, and Lender shall have no fiduciary obligation
toward such Guarantor with respect to this Agreement or the transactions
contemplated hereby. If and to the extent any payment is not made when due
hereunder, Lender may setoff and charge from time to time any amount so due
against any and all of such Guarantor's accounts or deposits with Lender.

24. Headings; Execution. The headings and subheadings used herein are for
convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement. This Agreement may be executed by facsimile or
electronic signature, which, when so executed and delivered, shall be deemed to
be an original.

25. Additional Guarantors. Additional Domestic Subsidiaries may become a party
to this Agreement by the execution of a Guaranty of Payment Joinder and delivery
of such other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel, as required by Section 5.20 of the Credit
Agreement. At the option of Lender, a Domestic Subsidiary may also become a
Guarantor of Payment under the Credit Agreement pursuant to a separate Guaranty
of Payment executed by such Domestic Subsidiary.

26. General Limitation on Claims by the Guarantors. NO CLAIM MAY BE MADE BY ANY
GUARANTOR AGAINST LENDER, OR THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES,
ATTORNEYS OR AGENTS OF ANY OF THEM, FOR ANY DAMAGES OTHER THAN ACTUAL
COMPENSATORY DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY ACT, OMISSION OR
EVENT OCCURRING IN CONNECTION THEREWITH; AND EACH GUARANTOR HEREBY, TO THE
FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, WAIVES, RELEASES AND AGREES NOT
TO SUE OR COUNTERCLAIM UPON ANY SUCH CLAIM FOR ANY SPECIAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

27. Attorneys, Accountants and Other Agents of Lender Have No Duty to the
Guarantors. All attorneys, accountants, appraisers, consultants and other
professional Persons (including the firms or other entities on behalf of which
any such Person may act) retained by Lender with respect to the transactions
contemplated by the Loan Documents shall have the right to act exclusively in
the interest of Lender, as the case may be, shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Guarantor, to any of its Affiliates, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation and shall be subject
to the provisions contained in Section 10.12 of the Credit Agreement. Each
Guarantor agrees, on behalf of itself, its Subsidiaries and its other
Affiliates, not to assert any claim or counterclaim against any such Persons
with regard to such matters, all such claims and counterclaims, now existing or
hereafter arising, whether known or unknown, foreseen or unforeseeable, being
hereby waived, released and forever discharged.

8

--------------------------------------------------------------------------------



28. Governing Law; Submission to Jurisdiction. The provisions of this Agreement
and the respective rights and duties of the Guarantors, Lender hereunder shall
be governed by and construed in accordance with Ohio law, without regard to
principles of conflicts of laws that would result in the application of the law
of any other jurisdiction. Each Guarantor hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, any Loan Document or any Related Writing, and each Guarantor
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court. Each
Guarantor, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection such Guarantor may now or
hereafter have to the laying of venue in any such action or proceeding in any
such court as well as any right such Guarantor may now or hereafter have to
remove such action or proceeding, once commenced, to another court on the
grounds of FORUM NON CONVENIENS or otherwise. Each Guarantor agrees that a
final, nonappealable judgment in any such action or proceeding in any state or
federal court in the State of Ohio shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

[Remainder of page intentionally left blank.]

11903439.3

 

 

9

--------------------------------------------------------------------------------



JURY TRIAL WAIVER. EACH GUARANTOR, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, AMONG LENDER, BORROWER AND THE GUARANTORS, OR
ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION THEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty of
Payment as of the date first set forth above.

Address: 7108 N. Fresno St. Suite 380
Fresno, California 93720
Attention: Manager

SEED HOLDING, LLC

By: /s/ Mark S. Grewal
Mark S. Grewal
Manager

 

Address: 7108 N. Fresno St. Suite 380
Fresno, California 93720
Attention: Manager

STEVIA CALIFORNIA, LLC

By: /s/ Mark S. Grewal
Mark S. Grewal
Manager

   

 

 

 

Signature Page to
Guaranty of Payment

--------------------------------------------------------------------------------



EXHIBIT A

GUARANTORS

Seed Holding, LLC, a Nevada limited liability company
Stevia California, LLC, a California limited liability company

 

 

 

 

E-1

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF
GUARANTY OF PAYMENT JOINDER



This GUARANTY OF PAYMENT JOINDER (as the same may from time to time be amended,
restated, supplemented or otherwise modified, this "Agreement"), is made as of
the [__] day of [______, _____] by [______________________], a[n] [___________]
[___________] ("New Guarantor"), in favor of KEYBANK NATIONAL ASSOCIATION, a
national banking association ("Lender").



WHEREAS, S&W Seed Company, a Nevada corporation (together with its successors
and assigns, "Borrower"), entered into that certain Credit and Security
Agreement, dated as of September [__], 2015, with Lender (as the same may from
time to time be amended, restated or otherwise modified, the "Credit
Agreement");

WHEREAS, in connection with the Credit Agreement, certain of Borrower's
subsidiaries (such subsidiaries, collectively, "Guarantors" and, individually,
each a "Guarantor") entered into that certain Guaranty of Payment, dated as of
September [__], 2015 (as the same may from time to time be amended, restated or
otherwise modified, the "Guaranty of Payment"), pursuant to which Guarantors
jointly and severally guaranteed the payment of the Obligations, as defined in
the Guaranty of Payment;

WHEREAS, New Guarantor, a subsidiary of Borrower, deems it to be in the direct
pecuniary and business interests of New Guarantor that Borrower continue to
obtain from Lender the financial accommodations provided for in the Credit
Agreement;

WHEREAS, New Guarantor understands that Lender is willing to continue to grant
such financial accommodations only upon certain terms and conditions, one of
which is that New Guarantor guaranty the payment of the Obligations, and this
Agreement is being executed and delivered in consideration of each financial
accommodation granted to Borrower by Lender, and for other valuable
consideration;

WHEREAS, pursuant to Section 5.20 of the Credit Agreement and Section 25 of the
Guaranty of Payment, New Guarantor has agreed that, effective on [_______],
[____] (the "Joinder Effective Date"), New Guarantor shall become a party to the
Guaranty of Payment and shall become a "Guarantor" thereunder; and

WHEREAS, except as specifically defined herein, capitalized terms used herein
that are defined in the Guaranty of Payment shall have their respective meanings
ascribed to them in the Guaranty of Payment;

NOW, THEREFORE, in consideration of the benefits accruing to New Guarantor, the
receipt and sufficiency of which are hereby acknowledged, New Guarantor hereby
makes the following representations and warranties to Lender, covenants to
Lender, and agrees with Lender as follows:

E-2

--------------------------------------------------------------------------------



Section 1. Assumption and Joinder. On and after the Joinder Effective Date:

(a) New Guarantor hereby irrevocably and unconditionally assumes, agrees to be
liable for, and agrees to perform and observe, each and every one of the
covenants, rights, promises, agreements, terms, conditions, obligations,
appointments, duties and liabilities of a "Guarantor" under the Guaranty of
Payment and all of the other Loan Documents (as defined in the Credit Agreement)
applicable to it as a Guarantor under the Guaranty of Payment;

(b) New Guarantor shall become bound by all representations, warranties,
covenants, provisions and conditions of the Guaranty of Payment and each other
Loan Document applicable to it as a Guarantor under the Guaranty of Payment, as
if New Guarantor had been the original party making such representations,
warranties and covenants; and

(c) all references to the term "Guarantor" in the Guaranty of Payment or in any
other Loan Document, or in any document or instrument executed and delivered or
furnished, or to be executed and delivered or furnished, in connection therewith
shall be deemed to be a reference to, and shall include, New Guarantor.

Section 2. Guaranty of the Obligations. New Guarantor hereby absolutely and
unconditionally guarantees (as a guaranty of payment and not merely a guaranty
of collection) the prompt payment in full of all of the Obligations as and when
the respective parts thereof become due and payable.

Section 3. Representations and Warranties of New Guarantor. New Guarantor hereby
represents and warrants to Lender that:

(a) New Guarantor has the requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder and under the Guaranty
of Payment and any other Loan Document to which it is a party. The execution,
delivery and performance of this Agreement by New Guarantor and the performance
of its obligations under this Agreement, the Guaranty of Payment, and any other
Loan Document have been duly authorized by the governing body of New Guarantor
and no other corporate proceedings on the part of New Guarantor are necessary to
authorize the execution, delivery or performance of this Agreement, the
transactions contemplated hereby or the performance of its obligations under
this Agreement, the Guaranty of Payment or any other Loan Document. This
Agreement has been duly executed and delivered by New Guarantor. This Agreement,
the Guaranty of Payment and each Loan Document constitutes the legal, valid and
binding obligation of New Guarantor enforceable against it in accordance with
its respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally and by general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity.

(b) Each of the representations and warranties set forth in the Guaranty of
Payment are true and correct in all material respects on as and as of the date
hereof as such representations and warranties apply to New Guarantor (except to
the extent that any such representations and warranties expressly relate to an
earlier date) with the same force and effect as if made on the date hereof.

E-3

--------------------------------------------------------------------------------



Section 4. Further Assurances. At any time and from time to time, upon Lender's
request and at the sole expense of New Guarantor, New Guarantor will promptly
and duly execute and deliver to Lender any and all further instruments and
documents and take such further action as Lender reasonably deems necessary or
appropriate to effect the purposes of this Agreement, the Guaranty of Payment or
the Credit Agreement.

Section 5. Notice. All notices, requests, demands and other communications to
New Guarantor provided for under the Guaranty of Payment and any other Loan
Document shall be addressed to New Guarantor at the address specified on the
signature page of this Agreement, or at such other address as shall be
designated by New Guarantor in a written notice to Lender.

Section 6. Binding Nature of Agreement. All provisions of the Guaranty of
Payment and the other Loan Documents shall remain in full force and effect and
be unaffected hereby. This Agreement is a Related Writing as defined in the
Credit Agreement. This Agreement shall be binding upon New Guarantor and shall
inure to the benefit of Lender and its successors and permitted assigns.

Section 7. Miscellaneous. This Agreement may be executed by facsimile or other
electronic signature, which, when so executed and delivered, shall be deemed to
be an original.

Section 8. Governing Law. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page left intentionally blank]

 

 

E-4

--------------------------------------------------------------------------------



JURY TRIAL WAIVER. NEW GUARANTOR HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AMONG NEW GUARANTOR, BORROWER, AND LENDER, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER NOTE OR
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty of
Payment Joinder as of the date first written above.

Address: _________________________________
                _________________________________
                Attention: ____________________

[NEW GUARANTOR]

By: _________________________________
Name: ______________________________
Title: ___________________________________

 

 

E-5

--------------------------------------------------------------------------------

 